



Exhibit 10.2


COVENANT AGREEMENT
This Covenant Agreement (the “Agreement”) is being entered into pursuant to and
in consideration of the benefits being provided pursuant to the Retirement
Agreement dated as of February 5, 2018 between Herman Miller, Inc. (the
“Company”) and Brian C. Walker (“you”) (the “Retirement Agreement”), the receipt
and sufficiency of which you acknowledge, you agree to the terms below.
Capitalized terms used in this Agreement that are not otherwise defined will
have the meaning given them in the Retirement Agreement.
I.
OWNERSHIP RIGHTS

In the course of your employment with the Company, you have created and may
continue to be creating, designing, drafting, developing or adding to the
Company’s inventions or copyrights. You have and will promptly communicate all
such work product to the Company.
A.
Inventions.



Any design, improvement, discovery, computer program, software development, know
how, product or service idea, whether or not patentable or subject to copyright
protection, developed by you during your period of employment with the Company
shall be considered a “Company Invention” that belongs to the Company if it: (a)
involved the use of working time; (b) involved the use of the Company’s
equipment, supplies, facilities, or trade secrets; (c) at the time conceived or
first reduced to practice, related to the Company’s current or planned business
activities; or (d) resulted from work performed for the Company (collectively,
“Company Inventions”). You assign and agree to assign to the Company, and the
Company accepts and agrees to accept, your entire right, title, and interest in
all the Company Inventions (as just defined), and any patent rights arising
therefrom.
B.
Copyrights.



Any material written, created, designed, or drafted by you for the Company or
connected to your employment with the Company shall be considered a work for
hire and the property of the Company. With respect to all intellectual property
that is first created and prepared by you that is not covered by the definition
of a “work made for hire” under 17 U.S.C. § 101 of the U.S. Copyright Act of
1976, such that you would be regarded as the copyright author and owner, you
hereby assign and agree to assign to the Company, and the Company accepts and
agrees to accept, your entire right, title, and interest in and to such works,
including all copyrights therein.
C.
Cooperation.



When requested by the Company, during or after employment, you shall support and
cooperate with the Company in pursuing any patent or copyright protection in the
United States and foreign countries for any Company Invention or work for hire.
You shall sign such assignments or other documents considered necessary by the
Company to convey ownership and exclusive rights, including patent rights, to
the Company. The costs of obtaining and defending patent and copyright rights
will be paid by the Company, and the Company will pay reasonable compensation to
you for your services under this paragraph if you are not then employed by the
Company.
D.
Prior Inventions.



Upon request, you must provide a list describing all inventions, original works
of authorship, developments, and improvements which you made prior to employment
with the Company, which belong to you and which are not assigned to the Company
(collectively referred to as “Prior Inventions”). If there are no such Prior
Inventions, you represent and warrant that there are no such Prior Inventions.
If, in the course of employment with the Company, you incorporate any Prior
Inventions into any work for hire or Company Invention, you grant to the Company
an irrevocable, worldwide, fully paid-up, royalty-free, non-exclusive license.
with the right to sublicense through multiple tiers, to make, use, sell,
improve, reproduce, distribute, perform, display, transmit, manipulate in any
manner, create derivative works based upon, and otherwise exploit or utilize in
any manner the Prior Invention so incorporated.
E.
Notice of Limits to Assignment.



Your obligations do not apply to any work product that you developed entirely on
your own time without using the Company’s or a customer’s equipment, supplies,
facilities, or Protected Information, unless the work product (1) relates to the
Company’s business or to the Company’s actual or demonstrably anticipated
research, development, or services, or (2) results from any work performed by
you for the Company or one or more of the Company’s customers while employed by
the Company.







--------------------------------------------------------------------------------







II.
CONFIDENTIALITY



A.
Necessity.



In the course of your employment with the Company, you have and will continue
making use of, acquiring, or adding to the Company’s confidential information,
trade secrets, and Protected Information. In addition, your work for the Company
requires you to be provided access to valuable confidential information, trade
secrets, and Protected Information. The confidential information, trade secrets,
and Protected Information to which you will have access are valuable to the
Company and it takes steps to maintain the secrecy and confidential nature of
these matters, including the regular use of computer passwords, locks and other
security measures, and requires employees with access to this information to
execute agreements similar to terms of this offer letter, where possible.
B.
Promises.



You make the following promises regarding Protected Information. Nothing in the
following promises is intended to restrict your opportunities for employment,
those are the subject of the restrictions outlined in the Restrictive Covenants
section below.
The promises in this section are made to ensure that you do not use Protected
Information except for the Company’s benefit.
C.
Promise To Protect.



You promise to protect and maintain the confidentiality of Protected
Information. You shall follow all Company policies and procedures for the
protection and security of this information. You shall also immediately report
to the Board any potential or actual security breach or loss.
D.
Promise to Return.



As soon as practicable following your Separation Date, you agree to return (and
not retain) any and all materials reflecting Protected Information that you may
possess (including all the Company-owned equipment) or upon demand by the
Company. This includes the immediate deletion of any Protected Information to
which you may have access on a cloud-based repository.
E.
Promise Not To Use Or Disclose.



You agree to not use or disclose, except as necessary for the performance of
your services on behalf of the Company or as required by law or legal process,
any Protected Information. This promise applies only for so long as such
Protected Information remains confidential and not generally known to, or not
readily ascertainable through proper means by, the Company’s competitors. In
compliance with the requirements of the Defend Trade Secrets Act you acknowledge
the following: (i) you will not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that is
made in confidence to a federal, state, or local government official or to an
attorney solely for the purpose of reporting or investigating a suspected
violation of law, (ii) you will not be held criminally or civilly liable under
any federal or state trade secret law for the disclosure of a trade secret that
is made in a complaint or other document filed in a lawsuit or other proceeding,
if such filing is made under seal and (iii) if you file a lawsuit for
retaliation by the Company for reporting a suspected violation of law, you may
disclose trade secrets to your attorney and use the trade secret information in
the court proceeding if you: (A) file any document containing the trade secret
under seal; and (B) do not disclose the trade secret, except pursuant to court
order.


F.
Required Disclosures.



If the Company requests or requires you to provide Protected Information in any
legal proceeding or governmental investigation, you shall promptly notify the
Company of the request so that the Company may either seek an appropriate
protective order or waive your obligations.
G.    Whistleblower Protections.
For the avoidance of doubt, nothing in this Agreement will be construed to
prohibit you from filing a charge with, reporting possible violations to, or
participating or cooperating with any governmental agency or entity, including
but not limited to the EEOC, the Department of Justice, the Securities and
Exchange Commission, Congress, the Inspector General, or any government agency
or making other disclosures that are protected under the whistleblower,
anti-discrimination, or anti-retaliation provisions of federal, state or local
law or regulation; provided, however, that you may not disclose information of
the Company or any of its affiliates that is protected by the attorney-client
privilege, except as otherwise required by law.







--------------------------------------------------------------------------------







III.
RESTRICTIVE COVENANTS



You understand and agree that the Company has legitimate interests in protecting
its goodwill, its relationships with customers and business partners, and in
maintaining its confidential information, trade secrets and Protected
Information, and hereby agree that the following restrictions are appropriate to
protect such interests and are narrowly construed to meet such goals.
A.
Non-Solicitation.



You acknowledge that the relationships and goodwill that you develop with the
Company Customers as a result of your employment belong to the Company and that
using such relationships and goodwill against the interests of the Company would
be unfair. You further acknowledge that because those relationships and goodwill
are based on personal trust, the Company will need an opportunity, free from
interference by you, to secure the relationships and goodwill for itself after
your employment ends. You therefore agree that while employed by the Company and
for a period of eighteen (18) months after your employment with the Company
ends, for whatever reason, you shall not, and shall not assist anyone else to,
(1) solicit or encourage any the Company Customer to terminate or diminish its
relationship with the Company relating to Competitive Services or Competitive
Products; or (2) seek to persuade any the Company Customer to conduct with
anyone other than the Company any business or activity relating to Competitive
Services or Competitive Products that such the Company Customer conducts or
could conduct with the Company.
B.
Non-Interference.



You agree that during your employment with the Company, and for a period of
eighteen (18) months from your voluntary or involuntary termination of
employment with the Company for any reason whatsoever, you will not, either
personally or in conjunction with others either (a) solicit, interfere with, or
endeavor to cause any employee of the Company (other than your executive
assistant) to leave such employment or (b) otherwise induce or attempt to induce
any such employee to terminate employment with the Company. Nothing prohibits an
employee of the Company that is not a party to this Agreement from becoming
employed by another organization or person.
C.
Non-Competition.



You agree that while employed by the Company and for a period of eighteen (18)
months after your employment with the Company ends for any reason, you shall
not, for yourself, or on behalf of any other person or entity, directly or
indirectly, provide services to a Direct Competitor.
IV.
Non-Disparagement



You agree not to disparage the Company, its subsidiaries and affiliates as well
as their directors or officers. The Company’s current officers and members of
its current Board of Directors will not, at any time following the date of this
Agreement, disparage you. Nothing in this Agreement will be construed to limit
the ability of you or the Company’s officers or members of the Board to give
truthful testimony pursuant to valid legal process, including but not limited
to, a subpoena, court order or a government investigative matter.


V.
Enforcement



A.
Injunctive relief



You agree that a breach by you of any of the covenants contained in this
Agreement will cause irreparable damage to the Company and its goodwill, the
exact amount of which will be difficult or impossible to ascertain, and that the
remedies at law for any such breach shall be inadequate. Accordingly, you agree
that in the event of a breach or threatened breach of this Agreement, in
addition to any other remedy which may be available at law or in equity, the
Company will be entitled to seek injunctive relief and specific performance to
prevent or prohibit such breach. You agree to waive any requirements for the
securing or posting of any bond in connection with such remedy.


B.    Arbitration


Except as provided above regarding injunctive relief, all other disputes under
this Agreement will be settled pursuant to the terms of the dispute resolution
provisions of the Retirement Agreement.





--------------------------------------------------------------------------------







VI.
MISCELLANEOUS



A.    Severability.
In the event that a court finds that any time, territory, or any other provision
of this Agreement is unenforceable or invalid as an unreasonable restriction,
then we both agree such court will have the power to revise this Agreement as
necessary to limit the term, territory or provision, to delete specific words or
phrases, or to replace any invalid or unenforceable time, territory or other
term or provision with a time, territory or other term or provision that would
be reasonable, valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term. Should a court not be able to
revise part of this Agreement in such a manner, then any such provision that is
unenforceable or invalid will be treated as removed from and not part of this,
Agreement, but all other portions of the Agreement will remain in effect.
B.    Governing Law.
The terms and conditions of this Agreement are governed by and are to be
interpreted under the laws of the State of Michigan.
VII.
Definitions



Company Customer is limited to those customers or partners who did business with
the Company within the most recent eighteen (18) months of your employment and
(a) with whom you personally dealt on behalf of the Company in the twelve (12)
months immediately preceding the last day of your employment and you had
business contact or responsibility with such the Company Customer as a result of
your employment with the Company, (b) about whom you, as a result of your
employment had a managerial role with oversight of the individual(s) who had
responsibility for a business contact or relationship with the Company Customer,
or (c) had information or goodwill with respect to the Company Customer. “the
Company Customer” shall also include an individual or business to whom a pitch
to solicit or secure business or a sale was prepared (even if not yet made)
within the 6-month period immediately preceding the end of your employment, and
with which you had not an insignificant amount of involvement in the
preparation, or had greater than an insignificant exposure to specific
information developed for that particular pitch. “Company Customer” shall not,
however, include any individual who purchased a Competitive Product from the
Company by direct purchase from one of its retail establishments or via on-line
over the Internet, unless such purchase was of such quantity that the purchase
price exceeded $15,000.
Competitive Products means products that serve the same function as, or that
could be used to replace, products the Company provided to, offered to, or was
in the process of developing for a present, former, or future possible
customer/partner at any time during the twelve (12) months immediately preceding
the last day of your employment (or at any time during your employment if you
was employed for less than twelve months), with which you had direct
responsibility for the sale or development of such products or managing those
persons responsible for the sale or development of such products. Competitive
Products does not include any product that the Company no longer provides and/or
does not intend to provide in the 12-month period following the date on which
your employment with the Company ends.
Competitive Services means services of the type that the Company provided or
offered (or was in the process of developing for offering) to its customers or
partners at any time during the twelve (12) months immediately preceding the
last day of your employment with the Company (or at any time during your
employment if you were employed for less than twelve months), and for which you
were involved in providing or managing the provision of such services.
“Competitive Services” also includes those services that the Company was in the
process of developing or which it was actively engaged in research and
development to offer to a customer/partner or anticipated customer/partner at
the time your employment with the Company ended, but only if, you were involved
in the research or development of such service. Competitive Services does not
include any service that the Company no longer provides and/or does not intend
to provide in the 12-month period following the date on which your employment
with the Company ends.
Direct Competitor means a person, business or the Company providing Competitive
Products or Competitive Services anywhere in the world. “Direct Competitor” does
not include any business which the parties agree in writing to exclude from the
definition, and the Company shall not unreasonably or arbitrarily withhold such
agreement. The parties acknowledge and agree that each company set forth on
Exhibit A is a Direct Competitor and provides Competitive Products and/or
Competitive Services, but that Exhibit A does not contain an exhaustive list of
all Direct Competitors. Targets for acquisition, investment, partnership, joint
venture or alliance contemplated by the Company in the 24-month period prior to
the date on which your employment with the Company ends are also considered
Direct Competitors for purposes of this Agreement.
Protected Information means the Company information not generally known to, and
not readily ascertainable through proper means by, the Company’s competitors on
matters such as customer lists, customer information, customer relationships,
customer needs, and customer practices or treatment specialties; partner lists,
partner information, partner relationships, partner needs, and partner
practices; the relative skills and experience of the Company’s other employees
or agents; nonpublic financial information; strategic plans; business methods;
investment strategies and plans; patent and copyright applications; sales and
marketing plans; future market and product plans; the Company (not individual)





--------------------------------------------------------------------------------





know-how; trade secrets; the Company research and development, techniques,
processes, product development, product designs. work processes or
methodologies; analytical analyses, product analyses, inventions, formulaic
work, formulas, formulaic techniques, analytical methodology, efficacy data and
testing data; technology, drawings, engineering, code, code writing, software
(and hardware) development and platform development used in our research and
development and design processes; and other information of a technical or
economic nature relating to the Company’s business. Protected Information
includes negative know-how, which is information about what the Company tried
that did not work, if that information is not generally known or easily
ascertainable by the Company’s competitors and would give them an advantage in
knowing what not to do. Information, data, and materials received by the Company
from others, such as the Company partners, in confidence (or subject to
nondisclosure or similar covenants) shall also be deemed to be and shall be
Protected Information.
Notwithstanding the foregoing, Protected Information shall not include
information that you can prove (i) was in the public domain, being publicly or
openly known through lawful and proper means, (ii) was independently developed
or acquired by you without reliance in any way on other Protected Information of
the Company, (iii) was approved by the Company for use and disclosure by you
without restriction, or (iv) is the type of information which might for the
basis for protected concerted activity under the National Labor Relations Act
(for example, employee pay or employee terms and conditions of employment) .
VIII.
Acknowledgement



You acknowledge that you have read this Agreement, understand its terms and
legal consequences, have been given an opportunity to consider this Agreement,
and have voluntarily entered into it after having had the opportunity to seek
advice of an attorney prior to executing this Agreement.


/S/ Brian C. Walker
                        
Date: March 19, 2018


HERMAN MILLER, INC.


By: /S/ /s/ H. Timothy Lopez


Its: Senior Vice President - Legal Services, General Counsel and Secretary


Date: March 20, 2018
EXHIBIT A
The following companies (or brands) and their subsidiaries are considered Direct
Competitors.
•
Steelcase

•
Haworth   

•
Knoll          

•
Teknion   

•
HNI          

•
Allsteel    

•
KI             

•
Kimball    

•
Trendway

•
Inscape

•
Riviera

•
Humanscale

•
Halcon

•
Vitra

•
Room & Board

•
Restoration Hardware

•
Ethan Allen

•
Holly Hunt

•
Nucraft Furniture

•
OFS/First Office

•
Watson

•
HAY






--------------------------------------------------------------------------------





•
Sit On It

•
Bernhardt

•
DECCA

•
Touhy

•
Weiland

•
WeWork






